PER CURIAM.
We affirm the convictions in this case. We affirm the sentences except for the following matters. We strike special condition of probation number 6 because it was not announced at sentencing. We instruct that the order of probation be corrected to reflect that the defendant was found guilty by the verdict of a jury. We reverse the order setting the amount of restitution because it was entered after the notice of appeal was filed. Skaggs v. State, 620 So.2d 1304 (Fla. 2d DCA 1993). On remand, the trial court may reimpose the amount of restitution because it had reserved jurisdiction to do so. Id. See also State v. Sanderson, 625 So.2d 471 (Fla.1993) (holding that if order of restitution has been entered in timely manner, the court can determine the amount of restitution beyond the sixty-day period).
Affirmed in part; reversed in part.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.